Citation Nr: 0831843	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-27 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for service-connected degenerative disc disease of 
the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from March 1943 to November 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio, which established service connection for degenerative 
disc disease of the thoracolumbar spine and assigned a 20 
percent disability rating, effective as of August 30, 2005.  
The veteran expressed disagreement with the assigned 
disability rating and perfected a substantive appeal.

In a Written Brief Presentation dated in September 2008, the 
veteran's representative raised the issue of entitlement to 
an effective date earlier than August 30, 2005, for the grant 
of service connection for the degenerative disc disease of 
the thoracolumbar spine.  The Board does not have 
jurisdiction of this issue as it has not been adjudicated by 
the RO.  Absent a decision, a notice of disagreement and a 
substantive appeal the Board does not have jurisdiction of an 
issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The issue is, therefore, 
referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The degenerative disc disease of the thoracolumbar spine is 
manifested by 50 degrees of flexion, 15 degrees of extension, 
20 degrees of lateral flexion, and 20 degrees of rotation.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for degenerative disc disease of the thoracolumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In November 2005, prior to the initial adjudication of the 
veteran's claim for service connection, he was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.

As to the issue of a higher initial disability rating for the 
now service-connected disability, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).

Nonetheless, following the award of service connection and 
subsequent to the veteran's request for an increased 
disability rating, in July 2006 and August 2006, he was 
provided notice of information required to substantiate his 
increased disability rating claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim. Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in August 2006.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of his 
case to the Board, and the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) have been met.  
Additionally, the appeal was readjudicated by way of the 
August 2007 Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran has also been afforded a VA spine examination.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2007) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
did not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).

The veteran's degenerative disc disease of the thoracolumbar 
spine has been rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, which sets out the criteria 
for rating a lumbosacral strain.  Under this diagnostic code 
provision, unless there is intervertebral disc syndrome, the 
disability is to be rated  under the General Rating Formula 
for Diseases and Injuries of the Spine.  Under the General 
Rating Formula for Diseases and Injuries of the Spine, where 
the disability is with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent disability rating is warranted for forward 
flexion of the cervical spine to 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A 40 
percent disability rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  The maximum 100 percent 
disability rating is warranted for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2007).

It is noted that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  It is also noted that for VA 
compensation purposes, normal flexion of the thoracolumbar is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees (see also 38 
C.F.R. § 4.71, Plate V).  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved. 
Diagnostic Code 5003.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003. 

Where there is evidence of intervertebral disc syndrome, the 
disability may also be rated based upon incapacitating 
episodes where incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months warrants a 20 percent disability 
rating.  With incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, a 40 percent disability rating is warranted.  
A maximum disability rating of 60 percent is assigned with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  It is noted that an 
"incapacitating episode" as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007). 

A private medical record from T. Holt, M.D., dated in August 
2005 shows that the veteran reported chronic low back pain as 
well as thoracic back pain and muscle spasms.  The veteran 
was said to have decreased range of motion of the thoracic 
and lumbar spines with pain on palpation.  X-rays revealed no 
acute findings.  The diagnosis was thoracic muscle strain and 
chronic low back pain.

A VA spine examination report dated in May 2006 shows that 
the veteran described a history of pain in the lower and mid 
back areas.  He indicated that he presently had restrictions 
in his activities, such as walking.  He could walk no more 
than two blocks and then had to stop and rest because of pain 
in the middle and lower back.   He could stand in one 
position no more than 15 minutes without having to rest and 
change position because of pain in the mid and lower back.  
He would avoid  stairs, repeat bending, and lifting more than 
20 pounds, as it was difficult to perform these types of 
activities secondary to pain during flare ups.  At night, he 
would wakes up an average of twice each night with pain and 
discomfort in his lower back.  He could drive for no more 
than 40 minutes without having to stop and rest because of 
pain in the lower back and thoracic back areas.  No other 
noted limitations during flare ups were indicated.  He had no 
incapacitating episodes within the preceding year.  He would 
take analgesic medications as ordered by his physicians for 
his symptoms.

Physical examination revealed that the veteran was 
ambulatory, but walked with some antalgic gait.  The thoracic 
and lumbosacral spine appeared satisfactory on inspection.  
There was no tenderness on palpation.  Range of motion of the 
thoracolumbar spine showed flexion of 50 degrees, extension 
of 15 degrees, lateral flexion of 20 degrees to each side, 
and rotation of 20 degrees to each side. Repetitive motion of 
the spine decreased those ranges of motion by 10 degrees, 
secondary to pain.  There was no additional limitations of 
fatigue, weakness or incoordination.  Neurological evaluation 
showed satisfactory motor and sensory system.  Genito-urinary 
evaluation was satisfactory.  X-rays revealed degenerative 
joint disease of the thoracic spine with osteophytes and 
narrowing of the joint space; and diffuse degenerative 
changes of the lumbosacral spine predominantly at T-12, L-l, 
Ll-L2, L2-L3, and L5-Sl disc levels.  Facet arthropathy in 
the lower lumbar spine was seen.  Vertebral body heights were 
preserved.  Vascular calcifications were noted.  There was 
osteopenia.  The diagnosis was degenerative joint disease of 
the thoracolumbar spine with chronic pain, with mild to 
moderate functional loss due to pain.

In considering the rating criteria, set forth above, in order 
for the veteran to receive the next higher 40 percent 
disability rating pursuant to Diagnostic Code 5237 for a 
disability of the thoracolumbar spine, there must be evidence 
of forward flexion of the thoracolumbar spine of 30 degrees 
or less; or favorable ankylosis of the entire thoracolumbar 
spine.  The May 2006 VA spine examination report specifically 
set forth that forward flexion was 50 degrees, decreased by 
10 degrees with repetitive motion.  There is no competent 
medical evidence of record that the veteran's forward flexion 
of the thoracolumbar spine is limited to 30 degrees or less.  
There is also no evidence of record that the veteran has 
ankylosis of the thoracolumbar spine.  Therefore, a 
disability rating higher than the currently assigned 20 
percent does not apply under the general rating formula for 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2007).

Additionally, in order to receive the next higher 40 percent 
rating for intervertebral disc syndrome, the evidence must 
show incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the preceding 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  
As noted above, the VA examiner in August 2006 indicated that 
the veteran had not had any incapacitating episodes in the 
preceding 12 months.  As such, a disability rating higher 
than the currently assigned 20 percent under the rating 
criteria for intervertebral disc syndrome, also, would not be 
appropriate.  Id.

The Board notes that the schedule provides for a separate 
evaluation for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The 
medical evidence of record has shown that neurological and 
genitor-urinary evaluations were satisfactory.  There was no 
evidence of bladder complaints, bowel complaints, or erectile 
dysfunction.  As such, there is no other provision under 
which an additional separate disability rating may be 
assigned for his disability.  Id.

The veteran also is not entitled to a separate compensable 
evaluation for limitation of motion of the thoracolumbar 
spine due to degenerative disc disease, which is rated as 
degenerative arthritis under Diagnostic Code 5003.  
Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban, 6 Vet. App. at 261- 62.  Limitation of motion of the 
thoracolumbar spine has been considered and compensated under 
the 20 percent disability rating already assigned.  To assign 
a separate disability rating for limitation of the motion of 
the spine due to degenerative arthritis is similarly not 
permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 
4.71a, Diagnostic Code 5003 and following notes.

The Board also finds that a disability rating higher than 
that already assigned, based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; DeLuca, 8 Vet. App. at 202.  During the August 2006 
VA examination, the examiner indicated that there was no 
additional limitations of fatigue, weakness or 
incoordination.

The Board has considered the veteran's assertions that his 
low back disability warrants a higher disability rating.  
While he is competent to report that his symptoms are worse, 
the training and experience of medical personnel makes the VA 
and private physicians' findings more probative as to the 
extent of the disability. Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).

The veteran is entitled to be rated under the code that 
allows the highest possible evaluation.  Schafrath, 1 Vet. 
App. at 589.  After reviewing all pertinent provisions, 
however, the Board can find no basis on which to assign a 
higher or separate disability rating.  The preponderance of 
the evidence is against a disability rating higher than 20 
percent for the veteran's degenerative disc disease of the 
thoracolumbar spine.  The Board has considered whether a 
staged rating is appropriate, however, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  Thus, the benefit-of-the doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

An initial disability rating greater than 20 percent for 
service-connected degenerative disc disease of the 
thoracolumbar spine is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


